 COUNTRY MANOR REHABILITATION & CENTER 77Country Manor Rehabilitation and Nursing Center and Service Employees International Union, Lo-cal 285, AFLŒCIO. Cases 1ŒCAŒ34757 and 1ŒCAŒ35025 April 22, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On September 18, 1998, Administrative Law Judge Raymond P. Green issued the attached decision.  The Charging Party filed exceptions and a supporting brief and the Respondent filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Lucy Reyes, Esq. and Scott Burstein Esq., for the General Counsel. Thomas R. Gibbons, Esq., for the Respondent. Bryan C. Decker, Esq., for the Charging Party. DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge.  This case was tried in Boston, Massachusetts, on July 1 and 2, 1998. The charge and amended charge in Case 1ŒCAŒ34757 were filed on November 22, 1996, and April 9, 1997.  The charge in Case 1ŒCAŒ35025 was filed on March 7, 1997. A charge was also filed against the Union in Case 1ŒCBŒ8928 by an individual em-ployee named Robert Morse but this was settled before the hearing opened and the General Counsel moved to sever that case from the present ones. The consolidated complaint alleged inter alia  1. That on or about October 17, 1996, the Employer by its assistant director of nurses, Donna Pratt, encouraged and solic-ited employees to sign a decertification petition which was going to be circulated.  2. That in or about November 1996, the Employer by its di-rector of nurses, Deidre Bowman, encouraged and solicited employees to sign the decertification petition, promised that it would terminate a shop steward if the Union was voted out, and promised that the employee would have continued employ-ment.                                                              1 The Union has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3. That on or about February 24, 1997, the Employer by its representative at a negotiation session, threatened employees with unspecified discipline.  4. That in October and November 1996, the employer failed to discipline Robert Morse because of his support and activities in favor of the decertification petition.  On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the parties, I make the following FINDINGS OF FACT I. JURISDICTION The Employer admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES The Employer operates a 123-bed nursing home in New-buryport, Massachusetts, and has recognized the Union about 20 years.  There are about 150 represented employees em-ployed by the Respondent and about 100 are in the nursing department.  (RNs, LPNs, and CNAs, etc.) The bargaining unit consists of:   All full-time and regular part-time registered nurses, licensed practical nurses, orderlies, nurse™s aides, restorative aides, laundry employees, housekeeping employees, third cook, die-tary employees, and maintenance employees employed by Country Manor at its 18 Low Street, Newburyport, Massa-chusetts location, but excluding all casual employees, tempo-rary employees, office clerical employees, administrator, rec-reation director, activities director, assistant activities director, guards, department heads, first and second cooks and all other supervisors as defined in the National Labor Relations Act.   Although the evidence indicates that charge nurses might be borderline supervisors, they have been included in the unit.  Robert Morse was a charge nurse who was hired in or about September 1996.  The Union contends that Morse, on various occasions, acted belligerently and used vulgar language to at least four certified nurses aids (CNAs) during September and October 1996.   There was a 2-year contract in effect during the time that the events here transpired.  That agreement has since been super-seded by another contract which runs from July 29, 1997, to July 28, 1999.  Among other things, the collective-bargaining agreements permit the Union to have shop stewards and allows nonemployee representatives of the Union to have access to the facility.  There was no evidence suggesting that the relationship between the Company and the Union has been particularly adversarial.  Apparently, there were some efforts in the autumn of 1996, by some unnamed individuals, to convince employees to get rid of the Union. The record indicates that some slips of paper whereby employees could indicate their interest in ousting the Union, were left in patient charts. But when this was brought to the attention of management, Northrup expressed his surprise and indicated that this type of activity should not take place.  This seems to have stopped immediately.  There is no evidence as to who distributed the pieces of paper and insofar as this record shows, the only person who actively solicited employees to get rid of the Union was a nonsupervisory employee in the 328 NLRB No. 17  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78payroll department.  It may be 
that Robert Morse was involved 
in efforts to decertify the Union, but no evidence was produced 
to prove that this was the case. Nor was any evidence produced 
to show if or when the Company was aware of any of his pur-
ported antiunion activities. (There also was no evidence to sug-
gest that the company mistakenly believed that Morse was in-
volved in antiunion activities).  
A decertification petition was filed in Case 1ŒRCŒ1845 on 
November 27, 1996, by Jeff Lutz, who listed his job as a CNA.  
On May 14, 1997, the Acting Regional Director dismissed the 
petition on the grounds that a consolidated complaint had been 
issued alleging that the Employer violated Section 8(a)(1) of 
the Act by ﬁencouraging and soliciting some of the same bar-
gaining unit employees who are i
nvolved in this matter to sign 
the showing of interest that was used by you to support the 

filing of this decertification peti
tion.ﬂ  Thereafter, on June 6, 1997, the Acting Regional Director 
wrote a letter to the parties 
to the decertification cas
e stating that the di
smissal letter should 
have indicated that the petition was subject to reinstatement if 
appropriate, on the resolution of the related unfair labor prac-
tice charge in Case 1ŒCAŒ34757.  
As a consequence, the repre-
sentation case has been held in abeyance for more than a year.  
As this record shows, despite the filing of the decertification 
petition, the Company continued to bargain with the Union and, 

as noted above, a new contract was reached.  
In substance, the evidence pr
esented by the General Counsel 
showed at most, (a) that there was one incident where one em-
ployee was solicited to sign a de
certification petition; (b) there 
was one alleged statement to one 
employee by a supervisor that 
ﬁtheyﬂ or ﬁweﬂ were going to file a petition to decertify the 
Union; (c) that charge nurse Robert Morse may have been 
treated more leniently than other employees for cursing at em-
ployees under his direction, and (d) that in February 1997, the 
Employer™s counsel, at a barg
aining session, may have threat-
ened ﬁrepercussionsﬂ because it appeared to him that Union 

Representative Wilson was in possession of legally confidential 
patient information.  There was no evidence presented that 
any employees who signed cards or petitions that formed the basis 
of the decertification petition™s showing of interest were solic-
ited by any managerial or supervisory person employed by the 
Respondent.  Moreover, notwithstanding the fact that union 
representatives are on site as 
stewards and that nonemployee 
representatives have access to employees at this facility, there 
was a decided paucity of witne
sses to support the Union™s alle-
gations.  A. Robert Morse 
The General Counsel alleges th
at the Respondent discrimi-nated against prounion employees by failing to impose some 
sort of disciplinary action against Charge Nurse Robert Morse, 
who in the course of giving inst
ructions to two CNA™s, alleg-edly yelled and used inappropriate language. The General 
Counsel theorizes that the Respondent should have imposed 
discipline on. Morse for these alleged actions and did not do so 
because he was a supporter of the decertification petition.   
I am going to recommend that th
is allegation be dismissed 
because, among other things, the predicate for this theory was 
not proven. Neither the Union nor the General Counsel has presented any evidence to show
 that Morse supported the de-
certification petition or was, in f
act, interested in getting rid of 
the Union.  There was no evidence that the Company knew of 
such unproved activities and no
 evidence was presented to 
show that it mistakenly believed that Morse was either sympa-

thetic or active in the effort to get rid of the Union.  That being 
the case, there is simply no reason to discuss or evaluate 
whether the employer™s actions vis-a-vis Morse were consistent 
with what it normally did in other similar situations.  (In fact 
management™s response, which encouraged the employees to 
act like adults and work it out 
themselves, was not, in my opin-
ion, inappropriate to the alleged situation.)  
B. Alleged Decertification Solicitations  
Kristin Leigh Anderson, a former employee, testified that on 
October 17, 1996, she attended
 a wound seminar in Danvers, 
Massachusetts, with Supervisors 
Donna Pratt (assistant director 
of nursing) and Diane Hall. She testified alternatively that dur-
ing lunch Pratt, in response to some questions about unions, 
told her that ﬁtheyﬂ or ﬁweﬂ would be passing around a decerti-
fication petition for empl
oyees to sign in order to get rid of the 
Union. At this point according to Anderson, Diane Hall ﬁel-
bowedﬂ Pratt indicating that
 she should keep quiet. 
1 Both Pratt and Hall denied the assertion made by Anderson, 
testifying that most of the conversation at lunch was with 
nurses from other organizations.  
In my opinion, their denials 
were credible and I note that there is simply no evidence, other 
than the testimony of Cindy Adams (discussed below), that any 
managers or supervisors had anything to do with the decertifi-
cation petition or went around so
liciting employees to support 
it. I also note that even if credited, Anderson™s account does 
not, in my opinion, amount to a 
solicitation to sign or support a 
decertification petition.  
The only evidence of a direct solicitation was provided by 
employee Cindy Adams.  She testified that in late November 

1996, she reported to Deidre Bowman, the director of nursing, 
that she was being harassed by Shop Steward Diane Estabrook.  
Adams testified that Bowman responded that the Company 
could get rid of Estabrook if the Union was decertified. At this 

point, according to Adams, Bowman told her to go find some-
one who was passing out petitions
 and sign one.  Although Hall 
was in the vicinity of the conversation, she did not participate 

in it and could not relate what
 was said between Bowman and 
Adams. Adams was uncertain as to when this alleged conversa-
tion took place and there is the distinct possibility that she con-
flated this conversation with a similar conversation on the same 
day that she had with Linda Colby, another nonsupervisory 
employee.  
Bowman credibly testified that Adams had complained to 
her about some alleged harassmen
t by Estabrook.  As Bowman 
understood that Adams was worri
ed about retaining her job 
position, she assured Adams that she had nothing to worry 
about. In my opinion, Bowman™s testimony was credible and I 
do not believe that she either so
licited Adams to sign or support a decertification petition or made any promise in consideration 

of her support for a decertification petition.  I note, among other 
things, that the testimony of Adams was sui generis and was 
not supported by similar testimon
y from any other employee at 
the nursing home.  Assuming that 
employees were solicited by 
                                                          
 1 Initially, Anderson testified that Pra
tt said that ﬁtheyﬂ were going to 
file a decertification petition and she assumed that Pratt meant that 
ﬁtheyﬂ referred to management. Howeve
r, if Pratt used the word ﬁtheyﬂ 
this could also mean that she simp
ly was aware that some employees 
were going to try to file such a petition.  Anderson testified that Pratt 

said that ﬁweﬂ were going to file a decertification petition, only after 
being asked leading questions.
  COUNTRY MANOR REHABILITATION & NURSING CENTER 79management to sign decertification petitions, one would expect 
to find more than one such employee among the more 100 plus 
bargaining unit employees.  
C. The Alleged Threat 
A negotiating meeting was held on February 24, 1997, 
wherein there was discussion of th
e issue of staffing.  At some 
point, Union Negotiator Kimberly
 Wilson, apparently reading 
from some document, made refere
nce to the situation of a par-
ticular patient to illustrate the Union™s point that staffing levels 

were insufficient. Wilson™s testimony was that the Company™s 
chief negotiator, Eric Nadworny, stated in a loud voice, that the 
Union was violating patient confid
entiality and that there would 
be ﬁrepercussionsﬂ for this violat
ion.  None of the other people 
who participated on the Union™s negotiating committee testified 
to corroborate Wilson™s testimony, and her negotiation notes 
made contemporaneous with th
e meeting, do not reflect any 
such threat.  
Nadworny credibly testified that
 he did assert that the Union was violating confidentiality policies but denies making any 
threats.  His testimony was co
rroborated by other persons who 
participated in the negotiations.  In fact, there were not reper-
cussions taken as a result of this incident, except that the Com-
pany reposted its rules governing pa
tient confidentiality that are 
consistent with Federal and st
ate laws governing the operation 
of nursing homes.  There may be situations in a labor relations context, where 
patient privacy rights might yield to the rights of employees to 
bargain collectively.  (Such as
 a union request for patient in-
formation which might be relevant
 in the context of a grievance 
proceeding.)  But as I credit Nadworny™s testimony, this is not 
the time to consider such matters in the abstract.  
CONCLUSION OF LAW Based on the above, and on the entire record, I conclude that 
the Respondent has not violated the Act in any manner as en-
compassed by the complaint.  Accordingly, I issue the follow-
ing recommended 2 ORDER The complaint is dismissed. 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 